UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6523



RONALD V. HENDRICKSON,

                Petitioner - Appellant,

          v.


THEODIS BECK,   Secretary    of   North   Carolina   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:07-hc-02137-FL)


Submitted:   June 26, 2008                      Decided:   July 2, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ronald V. Hendrickson, Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald   V.   Hendrickson         seeks   to   appeal    the    district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.      The order is not appealable unless a circuit justice or

judge   issues     a    certificate       of   appealability.          See    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).              A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district     court     is   likewise       debatable.      See    Miller-El         v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently        reviewed      the   record    and    conclude         that

Hendrickson has not made the requisite showing.                       Accordingly, we

deny Hendrickson’s motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions       are    adequately     presented         in   the

materials      before    the      court   and     argument     would    not    aid       the

decisional process.

                                                                              DISMISSED




                                          - 2 -